NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GONZALO MENDOZA MATIAS,                         No.    18-71478

                Petitioner,                     Agency No. A087-536-498

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2022**
                                 Pasadena, California

Before: SILER,*** CALLAHAN, and FORREST, Circuit Judges.

      Gonzalo Mendoza-Matias, an indigenous Mayan man from Guatemala,

seeks review of a decision of the Board of Immigration Appeals (BIA) denying his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
request for protection from removal in withholding proceedings. He challenges the

immigration judge’s (IJ) determination that he is not credible and asserts that he

should be granted withholding of removal and relief under the Convention Against

Torture (CAT). We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the

petition for review.

      We review adverse credibility determinations for substantial evidence.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We look to the “totality

of the circumstances [] and all relevant factors.” Alam v. Garland, 11 F.4th 1133,

1137 (9th Cir. 2021) (quoting 8 U.S.C § 1158(b)(1)(B)(iii)). The court must deny

a petition for review unless the petitioner has presented “evidence ‘so compelling

that no reasonable factfinder could find’” that petitioner has not established

eligibility. Singh v. INS., 134 F.3d 962, 966 (9th Cir. 1998) (quoting INS v. Elias-

Zacarias, 502 U.S. 478, 483–84 (1992)). The BIA’s determination of eligibility

for withholding of removal is reviewed for substantial evidence.     Shrestha, 590

F.3d at 1039.

      Mendoza-Matias argues that the agency’s adverse credibility

determination is not supported by substantial evidence and that he is entitled to

withholding of removal and CAT relief. He claims he suffered past persecution

due to resisting gang recruitment, attempting to vote, and being Catholic.




                                          2
      Mendoza-Matias has not shown that the agency’s adverse credibility

determination is not supported by substantial evidence. The IJ referred to specific

instances in the record to support his adverse credibility determination. The IJ

explained Mendoza-Matias had a history of lying to immigration officials. The IJ

explained, for instance, how Mendoza-Matias had “given [i]mmigration [o]fficials

different names at different times, depending on the situation.” Because of the

different names and different stories told by Mendoza-Matias, the IJ was not “even

clear” what his true name was. The IJ further noted it was unclear whether

Mendoza-Matias is from Mexico or Guatemala and whether his best language is

Mam or Spanish as he answered those questions in many different ways to

different immigration officers. The IJ also found Mendoza-Matias was

embellishing his story to suit whatever question presented to him. He initially

identified as Latino but then said he was persecuted because he was indigenous.

He initially indicated he was persecuted by gang members and then claimed to fear

Guatemalan soldiers. Before the IJ, he expanded his claim of persecution to being

beaten when he attempted to vote, even though the majority of his town is of

Mayan descent, and also claimed that he was beaten for being Catholic. Given the

list of inconsistencies identified by the IJ, Mendoza-Matias has not shown that the

adverse credibility determination is not supported by substantial evidence.




                                         3
      Mendoza-Matias’ claims of past persecution based on religion, political

opinion, and membership in a particular social group are not persuasive.

Mendoza-Matias has not shown that “indigenous, Guatemala male Mayan[s] who

oppose[] forced gang recruitment” constitutes a cognizable social group. He

claims that police beat him when he attempted to vote and that Guatemalan police

are prejudicial against Catholics but offered no corroborating evidence to support

his claims.

      When a petitioner’s claim under CAT is based on the same evidence that

was found not credible, the rejection of petitioner’s CAT claim must be affirmed.

Farrah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003). Here, the adverse

credibility finding relating to Mendoza-Matias’ name, identity, and place of origin

completely undermines his claim that he will be tortured if returned to Guatemala.

Moreover, he offered no corroborating evidence that he is likely to be tortured if

returned to Guatemala. He has not shown that the agency erred in denying his

relief under CAT.

      The petition for review is DENIED.




                                          4